(Slip Opinion)              OCTOBER TERM, 2020                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                     UNITED STATES v. BRIGGS

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE ARMED FORCES

 No. 19–108.      Argued October 13, 2020—Decided December 10, 2020*
The Uniform Code of Military Justice (UCMJ) has long provided that a
  military offense, “punishable by death, may be tried and punished at
  any time without limitation.” 10 U. S. C. §843(a). Other military of-
  fenses are subject to a 5-year statute of limitations. §843(b). Respond-
  ents are three military service members, each convicted of rape. When
  they were charged, the UCMJ provided that rape could be “punished
  by death.” §920(a) (1994 ed.). Because this Court held that the Eighth
  Amendment forbids a death sentence for the rape of an adult woman,
  Coker v. Georgia, 433 U. S. 584, respondents argue that they could not,
  in fact, have been sentenced to death, and therefore the UCMJ’s 5-year
  statute of limitations applies and bars their convictions. Agreeing, the
  Court of Appeals for the Armed Forces set aside their convictions.
Held: Respondents’ prosecutions for rape under the UCMJ were timely.
  Pp. 2–9.
     (a) Respondents contend that the UCMJ phrase “punishable by
  death” means capable of punishment by death when all applicable law
  is taken into account. By contrast, the Government sees the phrase as
  something of a term of art, meaning capable of punishment by death
  under the penalty provisions of the UCMJ. Pp. 2–3.
     (b) For three reasons, the phrase’s context—appearing in a statute
  of limitations provision for prosecutions under the UCMJ—weighs
  heavily in favor of the Government’s interpretation. Pp. 3–9.
       (1) First, the UCMJ is a uniform code. As such, a natural referent
  for a statute of limitations provision within the UCMJ is other law in
——————
  * Together with No. 19–184, United States v. Collins and United States
v. Daniels (see this Court’s Rule 12.4), also on certiorari to the same
court.
2                      UNITED STATES v. BRIGGS

                                   Syllabus

    the UCMJ itself. The most natural place to look for Congress’s answer
    to whether rape was “punishable by death” within the meaning of
    §843(a) is §920’s directive that rape could be “punished by death.”
    That is so even if the UCMJ’s separate prohibition on “cruel or unusual
    punishment,” §855, would have been held to provide an independent
    defense against the imposition of the death penalty for rape. Pp. 3–4.
         (2) Second, respondents’ interpretation of §843(a) is not the sort of
    limitations provision that Congress is likely to have chosen. Statutes
    of limitations typically provide clarity, see United States v. Lovasco,
    431 U. S. 783, 789, and it is reasonable to presume that clarity is an
    objective when lawmakers enact such provisions. But if “punishable
    by death” means punishable by death after all applicable law is taken
    into account, the deadline for filing rape charges would be unclear.
    That deadline would depend on an unresolved constitutional question
    about Coker’s application to military prosecutions, on what this Court
    has described as “ ‘evolving standards of decency’ ” under the Eighth
    Amendment, Kennedy v. Louisiana, 554 U. S. 407, 419, and on whether
    §855 of the UCMJ independently prohibits a death sentence for rape.
    Pp. 4–7.
         (3) Third, the ends served by statutes of limitations differ sharply
    from those served by provisions like the Eighth Amendment or UCMJ
    §855. Factors legislators may find important in setting a statute of
    limitations—such as the difficulty of gathering evidence and mounting
    a prosecution—play no part in the Court’s Eighth Amendment analy-
    sis. Thus, it is unlikely that lawmakers would want to tie a statute of
    limitations to judicial interpretations of such provisions. Pp. 8–9.
No. 19–108, 78 M. J. 289; No. 19–184, 78 M. J. 415 (first judgment) and
 79 M. J. 199 (second judgment), reversed and remanded.

  ALITO, J., delivered the opinion of the Court, in which all other Mem-
bers joined, except BARRETT, J., who took no part in the consideration or
decision of the cases. GORSUCH, J., filed a concurring opinion.
                       Cite as: 592 U. S. ____ (2020)                                 1

                             Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order that
    corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                           Nos. 19–108 and 19–184
                                   _________________


                UNITED STATES, PETITIONER
19–108                     v.
                   MICHAEL J. D. BRIGGS


                UNITED STATES, PETITIONER
19–184                     v.
                   RICHARD D. COLLINS
                UNITED STATES, PETITIONER
                           v.
                  HUMPHREY DANIELS, III
ON WRITS OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE ARMED FORCES
                              [December 10, 2020]

   JUSTICE ALITO delivered the opinion of the Court.
   We must decide in these cases whether, under the Uni-
form Code of Military Justice (UCMJ), a prosecution for a
rape committed during the period from 1986 to 2006 had to
be commenced within five years of the commission of the
charged offense or whether such a prosecution could be
brought at any time, as is the rule at present. The Court of
Appeals for the Armed Forces (CAAF), reversing its prior
decisions on this question, held that the statute of limita-
tions was five years and that it therefore barred the rape
convictions of respondents, three military service members.
See 78 M. J. 289 (2019); 78 M. J. 415 (2019); 79 M. J. 199
2                UNITED STATES v. BRIGGS

                     Opinion of the Court

(2019). We granted certiorari, 589 U. S. ___ (2019), and now
reverse.
                               I
   The question before us is important, and there are rea-
sonable arguments on both sides, but resolving the question
does not require lengthy analysis. During the period at is-
sue, Article 120(a) of the UCMJ provided that rape could be
“punished by death,” 10 U. S. C. §920(a) (1982 ed.); §920(a)
(1994 ed.), and Article 43(a), which was amended in 1986,
provided that an offense “punishable by death” could be
tried and punished “at any time without limitation,” Na-
tional Defense Authorization Act for Fiscal Year 1987, 100
Stat. 3908; see 10 U. S. C. §843(a) (1988 ed.). The crux of
the question before us is the meaning of the phrase “pun-
ishable by death” in the latter provision. Respondents con-
tend—and the CAAF held—that the phrase means capable
of punishment by death when all applicable law is taken
into account. See United States v. Mangahas, 77 M. J. 220,
224 (2018). Because this Court held in Coker v. Georgia,
433 U. S. 584, 592 (1977), that the Eighth Amendment for-
bids a death sentence for the rape of an adult woman, re-
spondents argue that they could not, in fact, have been sen-
tenced to death, and therefore the statute of limitations for
their crimes (committed in 1998, 2000, and 2005) was the
5-year statute that generally governed non-capital offenses.
See 10 U. S. C. §843(b)(1) (1994 ed.); §843(b)(1) (2000 ed.).
By contrast, the Government argues that Article 43(a)’s ref-
erence to “punishable by death” means capable of punish-
ment by death under the penalty provisions of the UCMJ,
and since Article 120(a) provided (despite Coker) that rape
could be punished by death, it follows that there was no
time limit for filing rape charges against respondents.
   The interpretation advocated by respondents and
adopted by the CAAF finds support at first blush in contem-
poraneous dictionary definitions of the term “punishable.”
                 Cite as: 592 U. S. ____ (2020)            3

                     Opinion of the Court

See 12 Oxford English Dictionary 845 (2d ed. 1989) (“Liable
to punishment; capable of being punished. . . . Of an of-
fence: Entailing punishment”); Webster’s Third New Inter-
national Dictionary 1843 (1986) (“deserving of, or liable to,
punishment: capable of being punished by law or right”);
Black’s Law Dictionary 1110 (5th ed. 1979) (“Deserving of
or capable or liable to punishment; capable of being pun-
ished by law or right”); Random House Dictionary of the
English Language 1165 (1966) (“liable to or deserving pun-
ishment”). But upon inspection, definitions shed little light
on the dispute because they largely re-raise the question
over which the parties divide: capable of being punished un-
der what law? In essence, the Government sees the term
“punishable” in Article 43(a) as something of a term of art
that is defined by the specification of the punishments set
out in the penalty provisions of the UCMJ.
                              II
   On balance, we find the Government’s interpretation
more persuasive. The meaning of a statement often turns
on the context in which it is made, and that is no less true
of statutory language. See Tyler v. Cain, 533 U. S. 656, 662
(2001); Deal v. United States, 508 U. S. 129, 132 (1993);
A. Scalia & B. Garner, Reading Law 167 (2012). And in
these cases, context is determinative. The phrase “punish-
able by death” appears in a statute of limitations provision
for prosecutions under the UCMJ, and for at least three rea-
sons, that context weighs heavily in favor of the Govern-
ment’s interpretation.
                             A
  First, a natural referent for a statute of limitations pro-
vision within the UCMJ is other law in the UCMJ itself.
The UCMJ is, after all, a “uniform code,” one that reformed
and modernized the old system of military justice “from top
to bottom.” Burns v. Wilson, 346 U. S. 137, 141 (1953). No
4                 UNITED STATES v. BRIGGS

                      Opinion of the Court

one would read Article 43’s references to “offense[s]” to in-
clude those under state law, for example. Rather, the
UCMJ establishes the jurisdiction of general courts-martial
“to try persons subject to this chapter for any offense made
punishable by this chapter.” 10 U. S. C. §818 (1982 ed.).
Courts-martial may then “adjudge any punishment not for-
bidden by this chapter, including the penalty of death when
specifically authorized by this chapter.” Ibid. “[T]his chap-
ter” is the UCMJ, §801 et seq., and during the relevant time
period, provisions within that chapter like Article 120 spe-
cifically authorized the death penalty for certain serious of-
fenses, see, e.g., §894 (mutiny or sedition); §899 (misbehav-
ior before the enemy); §900 (subordinate compelling
surrender); §901 (improper use of countersign); §902 (forc-
ing a safeguard); §904 (aiding the enemy); §906 (spies);
§918 (murder). When amending Article 43(a), the 1986
Congress appears simply to have saved itself the trouble of
maintaining a long list of such offenses. Cf. §843(a) (1982
ed.) (listing “aiding the enemy, mutiny, or murder”). In the
context of the UCMJ, therefore, Article 120’s directive that
rape could be “punished by death” is the most natural place
to look for Congress’s answer to whether rape was “punish-
able by death” within the meaning of Article 43(a). We
think that is so even if, as respondents argue, the separate
prohibition on “cruel or unusual punishment” in Article 55
of the UCMJ would have been held to provide an independ-
ent defense against the imposition of the death penalty for
rape. 10 U. S. C. §855 (1982 ed.).
                                B
   Second, one principal benefit of statutes of limitations is
that typically they provide clarity, see United States v.
Lovasco, 431 U. S. 783, 789 (1977) (“[S]tatutes of limita-
tions . . . provide predictable, legislatively enacted limits on
prosecutorial delay . . . ”); Artis v. District of Columbia, 583
                  Cite as: 592 U. S. ____ (2020)            5

                      Opinion of the Court

U. S. ___, ___ (2018) (slip op., at 19) (noting that one “pri-
mary purpos[e]” of limitations statutes in the civil context
is “preventing surprises” to defendants (internal quotation
marks omitted)), and it is therefore reasonable to presume
that clarity is an objective for which lawmakers strive when
enacting such provisions. Other things being equal, cer-
tainty in statutes of limitations generally serves the inter-
ests of all concerned, and that is certainly true with respect
to the statute of limitations for rape. For prosecutors han-
dling such cases, it is obviously helpful to know the deadline
by which charges must be filed. For persons who know they
may be under investigation, a known statute of limitations
provides a date after which they may no longer fear arrest
and trial. And for rape victims, who often wrestle with the
painful decision whether to identify their attackers and
press charges, a clear deadline allows them to know by
when they must make that choice.
   If “punishable by death” in Article 43(a) means punish-
able by death under the penalty provisions of the UCMJ,
the rule regarding the latest possible date for commencing
a rape prosecution is clear: The prosecution may be brought
“at any time without limitation.” By contrast, if “punisha-
ble by death” meant punishable by death after all applica-
ble law is taken into account, the deadline for filing rape
charges would be unclear. The deadline would depend on
the answer to an unresolved constitutional question about
which the parties in these cases vigorously disagree. Re-
spondents argue that the logic of the decision in Coker ap-
plies equally to civilian and military prosecutions, but the
Government contends that the military context dictates a
different outcome. Among other things, the Government
argues that a rape committed by a service member may
cause special damage by critically undermining unit cohe-
sion and discipline and that, in some circumstances, the
crime may have serious international implications.
   That also appears to have been the view of Congress and
6                UNITED STATES v. BRIGGS

                     Opinion of the Court

the Executive. After Coker was decided in 1977, Congress
changed the maximum penalty for rape in civilian cases
from death to life imprisonment, see Sexual Abuse Act of
1986, 100 Stat. 3663, but it made no such change in the
UCMJ. On the contrary, in 2006 Congress noted that death
would remain an available punishment for rape “[u]ntil the
President otherwise provide[d].” National Defense Author-
ization Act for Fiscal Year 2006, 119 Stat. 3263. And Pres-
idents continued until 2016 to provide for death as a per-
missible punishment for rape under the UCMJ. See Exec.
Order No. 13740, 3 CFR 510 (2016).
   If Article 43(a) meant what respondents claim and what
the CAAF held, Congress would have adopted a statute of
limitations provision without knowing with certainty what
it would mean. Indeed, Congress would have adopted a
statute of limitations provision the meaning of which would
not be settled until this Court decided the disputed question
of Coker’s applicability to the military, and there was no
reason to think at the time of Article 43(a)’s amendment in
1986 that this Court would resolve that question any time
soon. We have never considered a direct Eighth Amend-
ment challenge to a sentence of death for rape under the
UCMJ. And it was predictable that we would not reach the
statute of limitations question until cases like those now
before us came up for review—that is, until we had occasion
to consider cases in which defendants were convicted after
being charged more than five years after the commission of
the offense. That state of affairs virtually guaranteed that
the statute of limitations for rape under the UCMJ would
be up in the air for years.
   And the uncertainty would not end there. This Court has
held that the Eighth Amendment incorporates “ ‘evolving
standards of decency.’ ” Kennedy v. Louisiana, 554 U. S.
407, 419 (2008) (quoting Trop v. Dulles, 356 U. S. 86, 101
(1958) (plurality opinion); emphasis added). Thus, even if
we were to hold that rape could be punished by death in the
                  Cite as: 592 U. S. ____ (2020)             7

                      Opinion of the Court

military context, the evolving-standards test could later
lead to a different result and thus a different statute of lim-
itations at some point in the future. Such evolution has
been held to have occurred on a number of past occasions.
Compare Atkins v. Virginia, 536 U. S. 304, 321 (2002)
(Eighth Amendment prohibits death penalty for defendant
described as mentally retarded), with Penry v. Lynaugh,
492 U. S. 302, 340 (1989) (Eighth Amendment permits
death penalty for such a defendant); compare also Roper v.
Simmons, 543 U. S. 551, 574–575 (2005) (Eighth Amend-
ment prohibits death penalty for crime committed by per-
son under 18 years of age), with Stanford v. Kentucky, 492
U. S. 361, 380 (1989) (Eighth Amendment permits death
penalty for defendants who are at least 16 years of age).
   Finally, if “punishable by death” under Article 43(a)
meant punishable by death when all applicable law is taken
into account, the statute of limitations would also turn on
whether, as respondents now maintain, Article 55 of the
UCMJ independently prohibits a death sentence for rape.
Article 55 forbids “cruel or unusual punishment[s],” 10
U. S. C. §855; §855 (1982 ed.), and here again respondents
and the Government offer different interpretations. Re-
spondents argue that Article 55 of its own force applies
Coker’s rule to the military, while the Government main-
tains that Article 55 cannot reasonably be read to forbid a
punishment that another provision of the UCMJ specifi-
cally authorizes.
   In short, if we accepted the interpretation of Article 43(a)
adopted by the CAAF and defended by respondents, we
would have to conclude that this provision set out a statute
of limitations that no one could have understood with any
real confidence until important and novel legal questions
were resolved by this Court. That is not the sort of limita-
tions provision that Congress is likely to have chosen.
8                 UNITED STATES v. BRIGGS

                       Opinion of the Court

                               C
   Third, the factors that lawmakers are likely to take into
account when fixing the statute of limitations for a crime
differ significantly from the considerations that underlie
our Eighth Amendment decisions. We therefore should not
lightly assume that Congress tied the meaning of the stat-
utes of limitations in Article 43 to the Eighth Amendment.
One factor that legislators may find important in setting
the statute of limitations for a crime is the difficulty of gath-
ering evidence and mounting a prosecution for that offense.
This factor may have been influential in calibrating the
statutes of limitations for rape and other sexual offenses in
more recent years. The trauma inflicted by such crimes
may impede the gathering of the evidence needed to bring
charges. Victims may be hesitant for some time after the
offense about agreeing to testify. Thus, under current fed-
eral law, many such offenses are subject to no statute of
limitations. See 18 U. S. C. §3299 (permitting prosecution
at any time for felonies under §§2241–2248, 2251–2256,
2258–2260A, and 2421–2429); see also 10 U. S. C. §843(a)
(expressly setting no limitations period under UCMJ for
prosecuting rape, sexual assault, and rape or sexual assault
of a child).
   This factor—the difficulty of assembling evidence and
putting together a prosecution—obviously plays no part in
our Eighth Amendment analysis. As noted, in deciding
whether the Eighth Amendment permits a death sentence
for a particular category of offenses or offenders, the Court
has looked to evolving societal standards of decency and has
also rendered its own independent judgment about whether
a death sentence would aptly serve the recognized purposes
of criminal punishment in certain categories of cases. See
Kennedy, 554 U. S., at 419–421, 441–446; Roper, 543 U. S.,
at 561, 571–575; Atkins, 536 U. S., at 318–321. Some Jus-
tices have eschewed aspects of those approaches and have
looked instead to the original understanding of the Eighth
                  Cite as: 592 U. S. ____ (2020)            9

                      Opinion of the Court

Amendment. See, e.g., Graham v. Florida, 560 U. S. 48, 99–
102 (2010) (THOMAS, J., dissenting); Atkins, 536 U. S., at
348–349 (Scalia, J., dissenting); Thompson v. Oklahoma,
487 U. S. 815, 864, 872–873 (1988) (same); cf. Glossip v.
Gross, 576 U. S. 863, 894, 898–899 (2015) (Scalia, J., con-
curring). But under either method, the inquiry is quite dif-
ferent from the one that a lawmaker might make in fixing
a statute of limitations. Accordingly, since the ends served
by statutes of limitations differ sharply from those served
by provisions like the Eighth Amendment or Article 55 of
the UCMJ, it is unlikely that lawmakers would want to tie
a statute of limitations to judicial interpretations of such
provisions.
                        *     *    *
  Viewing Article 43(a) in context, we are convinced that
“punishable by death” is a term of art that is defined by the
provisions of the UCMJ specifying the punishments for the
offenses it outlaws. And under this interpretation, respond-
ents’ prosecutions were timely.
  The judgments of the CAAF are reversed, and the cases
are remanded for further proceedings consistent with this
opinion.
                                             It is so ordered.

   JUSTICE BARRETT took no part in the consideration or de-
cision of these cases.
                  Cite as: 592 U. S. ____ (2020)            1

                    GORSUCH, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                    Nos. 19–108 and 19–184
                          _________________


             UNITED STATES, PETITIONER
19–108                  v.
                MICHAEL J. D. BRIGGS


             UNITED STATES, PETITIONER
19–184                  v.
                RICHARD D. COLLINS
             UNITED STATES, PETITIONER
                        v.
               HUMPHREY DANIELS, III
ON WRITS OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE ARMED FORCES
                      [December 10, 2020]

  JUSTICE GORSUCH, concurring.
  I continue to think this Court lacks jurisdiction to hear
appeals directly from the CAAF. See Ortiz v. United States,
585 U. S. ___, ___ (2018) (ALITO, J., dissenting). But a ma-
jority of the Court believes we have jurisdiction, and I agree
with the Court’s decision on the merits. I therefore join the
Court’s opinion.